This is an original action in mandamus, brought by the relator against C.K. Harris, as building inspector of the city of Warren, Ohio. The relator prayed for a writ of mandamus commanding the building inspector to issue a permit for the construction of a service station to be erected by the relator. It appears from the pleadings that, at the time this suit was instituted, there was already pending in the common pleas court of Trumbull county, Ohio, an action brought by the city of Warren against the relator, asking for an injunction to restrain the relator from proceeding with the building of said service or filling station, in which action a temporary injunction, restraining the relator from proceeding with the construction thereof, was issued by the court and is now in full force and effect. It is also admitted that in the action pending in the common pleas court this relator has filed its answer. *Page 393 
It is the opinion of this court that the questions here presented by mandamus can be fully tried and determined in the cause pending in the Trumbull county common pleas court, wherein a temporary injunction is now in force, and that this writ should not be issued, because the relator has a plain and adequate remedy, which may be obtained in that action. The writ is therefore denied.
Writ denied.
WANAMAKER, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.